Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments and response filed on 10/29/2021.
	
Claim Status:
Canceled claims: 1-15.
Amended claims: 16 and 30.
Pending claims: 16-30.
Note: 103 and 112(b),(f) rejections are withdrawn for reasonable applicants arguments.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/machine, which are a statutory category of invention.
Claim 16 (exemplary) recites a series of steps for enabling multiple users sharing physical asset. 
[Step-2A] The claim 16 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 16 recites the limitations to 
interact with one or more other nodes to implement a distributed authentication protocol, the node comprising:
receive data that is indicative of use of a physical asset; 
generate a usage fee to be assigned to one or more owners of the physical asset in dependence on the use data; and 
record the generated usage fee in a data corpus authenticated by the distributed authentication protocol.  

The claimed method/machine simply describes series of steps for enabling multiple users sharing physical asset. 
The claim as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of enabling multiple users sharing physical asset with data transfer fees (generate usage fee in cryptocurrency for benefits). The claimed invention is a method that allows for an investment instrument/owner of the physical asset to receive and accumulate value from data transfer fee benefits which is a fundamental economic practice of benefits for the owners. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a database, a generic computer processor coupled to the database and programmed to perform the steps, network and a database does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value for the owners of physical asset in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more Nodes [spec page 3-computing device], and computer network to perform the steps. The node in the steps is recited at a high level of generality, i.e., as a generic node performing a generic computer function of processing data. This generic node limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a node (using the node as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claim 30.  
Furthermore, the dependent claims 17-29 do not resolve the issues raised in the independent claims. Claims 17-29 are directed towards using generated the usage fee in dependence on damage that the use data indicates the use may have inflicted on the physical asset. and distributed between the owners of the physical asset, wherein the node is configured to trigger maintenance of the asset in dependence on the use data, wherein the node is configured to generate the usage fee by inputting the use data into a smart contract, wherein the smart contract defines who and how the asset may be used, wherein the node is configured to generate the usage fee in a cryptocurrency. wherein the distributed authentication protocol is a blockchain protocol. 
These limitations are also part of the abstract idea identified in claim 1, and these dependent claims 17-29 are similarly rejected under the same rationale.

Accordingly, the dependent claims 17-29 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Response to Arguments

Applicant's arguments filed on 10/29/2021 have been fully considered and they are not all persuasive.
Applicant’s amendment/arguments with respect to the 35 U.S.C. § 112 and §103 rejections are deemed persuasive and the rejections under 35 U.S.C. § 112 and §103 are withdrawn. However, Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Applicant argues in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019. Applicant also cited the court cases of McRO and EnFish.

In response:
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG]. 
Examiner respectfully disagrees with Applicant’s assertion that the claims do not recite subject matter that “falls within the grouping of certain methods of organizing human activity or mental processes or any of their corresponding subgroupings identified by the US Patent Office.]”:
Applicant’s claimed  method performed at a node, simply describes (as discussed by Applicant remarks pages [9-12 and 14) “series of steps for “interacting, via the node, to implement a distributed authentication protocol;  receiving data, via an  input unit, data that…use of  a physical asset; generating a usage fee to be assigned to one or more owners of the physical asset…; recording, via a ledger…” is a fundamental economic practice, which is one of certain methods of organizing human activity, and thus an abstract idea. See 84 Fed. Reg. at 52 & n. 13 (citing Alice, 573 U.S. at 219—20 (concluding that use of a third party to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer to group the abstract idea under “Certain methods of organizing human activity” as enumerated in Section I of the 2019 PEG.
The Examiner respectfully disagrees. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. -see MPEP 2106.05(f).
       Applicant’s citation of McRO is non-persuasive because the claims at issue in McRO are readily distinguishable over the instant claims.     In McRO, Inc. v BANDAI NAMCO GAMES AMERICA "Accordingly, it is the primary object of this invention to provide a method for automatically . . . producing accurate and realistic lip synchronization and facial expressions in animated characters." Id. at col. 2 ll. 45-50. Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. This automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents describe many exemplary rule sets that go beyond simply matching single phonemes from the timed transcript with the appropriate morph target. Instead, these rule sets aim to produce more realistic speech by "tak[ing] into consideration the differences in mouth positions for similar phonemes based on context." Id. At col.10 ll. 6-7. 
In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit reversed the district court's decision and deemed the discussed claims as patent-eligible stating, "the district court oversimplified the self-referential component of the claims and downplayed the invention's benefits" and decision… that "the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory" which is "directed to a specific implementation of a solution to a problem in the software arts."  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. See also details in re TLI Communication LLC.
As mentioned previously a generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.

Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Nuttali (US 6,202,056 B1) discloses Method for Computer Network Operation Providing Basis for Usage Fees.
Spector et al (US 2019/0356481 .A1) discloses System and Method for Securing Digital Assets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



 /HANI M KAZIMI/ Primary Examiner, Art Unit 3691                                                                                                                                                                                                                

      /HATEM M ALI/
Examiner, Art Unit 3691